department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list tep ratt dec legend taxpayer a taxpayer b taxpayer c irax ira y plan v plan w dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date from your authorized representative concerning sec_401 and sec_408 of the internal_revenue_code code o2 y page the following facts and representations have been submitted taxpayers a and b who married on date were divorced on date as a result of the divorce taxpayer a received a distribution from taxpayer b’s ira x pursuant to a written property settlement also in taxpayer a received additional funds from taxpayer b’s code sec_401 a qualified_retirement_plans plans v and w pursuant to an order which your authorized representative asserts was a qualified_domestic_relations_order qdro and the terms of which indicate was intended to be a qdro all sums distributed to taxpayer a were rolled over to taxpayer a’s ira y taxpayer a named taxpayer c her daughter as sole beneficiary of her ira y taxpayer b was born on date he is currently age and still living taxpayer a was born date and died date taxpayer c was born date and is currently age when taxpayer a established ira y she wa sec_75 years old prior to this time taxpayer a did not have an individual_retirement_arrangement ira under sec_408 of the internal_revenue_code code taxpayer a did take some distributions from ira y during however taxpayer a did not make any elections regarding whether to recalculate her life expectancy for purposes of calculating her minimum required distributions from her ira y therefore pursuant to the terms of the ira y document in the absence of an election annual recalculation of taxpayer a's life expectancy was required taxpayer c intends to begin receiving required distributions as a beneficiary of ira y no later than date based on the foregoing facts and representations you have requested the following rulings that taxpayer c may receive distributions from ira y based on her life expectancy and that taxpayer c must begin to receive distributions from ira y no later than date with respect to your ruling requests code section code sec_408 provides in short that the transfer of an individual's interest in an individual_retirement_account or an individual_retirement_annuity to his spouse or former spouse under_a_divorce_or_separation_instrument described in subparagraph a of sec_71 is not to be considered a taxable transfer and such interest at the time of the transfer is to be treated as an individual_retirement_account of such spouse and not of such individual code sec_71 provides that a divorce_or_separation_instrument means a decree of divorce or separate_maintenance or a written instrument incident to such a decree cois page code sec_402 in summary sets down the rules applicable to rollovers of amounts distributed from plans qualified under code sec_401 sec_1_402_c_-2 of the income_tax regulations question and answer-12 a provides in relevant part that the rollover rules of code sec_402 apply to the spouse or former spouse of an employee plan participant who receives a distribution as an alternate_payee pursuant to a domestic_relations_order defined in code sec_414 except that with respect to said spouse or former spouse a qualified_retirement_plan described in code sec_401 shall not be treated as an eligible retirement plan’ a states that under regulations prescribed by the secretary rules similar to the rules of code sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira is maintained similarly sec_1_408-8 of the old proposed income_tax regulations question and answer states that iras are subject_to the distribution rules provided in code sec_401 and sec_1_401_a_9_-1 of the proposed_regulations for qualified_plans code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee - i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides in relevant part that for purposes of this paragraph the term reguired beginning date means april of the calendar_year following the calendar_year in which the employee ira holder attains age code sec_401 provides that where distributions have begun over life expectancies in accordance with subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death sec_1_401_a_9_-1 of the proposed_regulations q a d-3 provides that for purposes of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be determined as of the pian participant’s ira holder’s required_beginning_date sec_1_401_a_9_-1 of the proposed_regulations q a f-1 a provides that where an employee’s benefit is in the form of an individual_account and is to be distributed over a period not extending beyond the life expectancy of the employee or the joint and last lb page survivor expectancy of the employee and his designated_beneficiary the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and for each succeeding calendar_year must be at least equal to the quotient obtained by dividing the employee’s benefit by the applicable life expectancy sec_1_401_a_9_-1 of the proposed_regulations q a f-1 d provides that the term applicable life expectancy means the life expectancy or the joint life and last survivor expectancy determined in accordance with e-1 through e-5 of the proposed_regulations reduced by one for each calendar_year which has elapsed since the date on which the life expectancy was calculated however pursuant to e-6 through e-8 life expectancy is recalculated the applicable life expectancy will be the life expectancy so recalculated sec_1_401_a_9_-1 of the proposed_regulations q a e-1 provides in pertinent part for required distributions under code sec_401 pre-death commencement life expectancies are calculated using the employee's birthday and the designated beneficiary's birthday in the calendar_year in which the employee attained age sec_1_401_a_9_-1 of the proposed_regulations q a e-6 provides in general that the life expectancy of a designated_beneficiary may be recalculated if the designated_beneficiary is the ira holder's spouse sec_1_401_a_9_-1 of the proposed_regulations q a f-3a provides in general that with respect to individual_account_plans from which distributions have commenced prior to the employee’s death post death distributions will comply with the at least as rapidly as under the method of distribution being used under the code sec_401 rule if said distributions are made in accordance with q a f-1 sec_1_401_a_9_-1 of the proposed_regulations q a e-8 provides in pertinent part that the life expectancy of a non-spouse beneficiary may not be recalculated -q a e-8 also provides in pertinent part that if the life expectancy of either a plan participant ira holder or his beneficiary is being recalculated the recalculated life expectancy is reduced to at the end of the calendar_year following the calendar_year of the ira hoider’s or beneficiary's death sec_1_401_a_9_-1 of the proposed_regulations q a c-1 provides in the case in which an employee dies before distributions are treated as having begun to an employee in accordance with sec_401 sec_401 provides two methods for distributing the employee's interest must be made under one of these two methods the first method the five-year rule in sec_401 requires that the entire_interest of the employee be distributed within 5s years of the employee’s death regardless of to whom or to what entity the distribution is made the second method the exception to the five-year rule in sec_401 requires that any portion of an employee's interest which is payable to or for the benefit of a designated_beneficiary be distributed commencing within one in order to satisfy sec_401 a distributions et page year of the employee's death over the life of such beneficiary or over a period not extending beyond the life expectancy of such beneficiary sec_1_401_a_9_-1 of the proposed_regulations q a d-4 provides in short that in order to satisfy the exception to the 5-year rule above an employee's designated_beneficiary will be determined as of the employee's date of death sec_1_401_a_9_-1 of the proposed_regulations q a f-5 provides in the case of an individual_account the benefit used in determining the minimum distribution for a distribution calendar_year is the account balance as of the last valuation_date in the calendar_year immediately preceding any distribution calendar_year sec_1_408-8 of the proposed_regulations q a-5 provides in short that the amount of a required_distribution from an ira will be computed with regard to the account balance of the ira as of the preceding december sec_1_401_a_9_-1 of the proposed_regulations q a e-2 provides in the case of any distribution under sec_401 a b iii and iv the life expectancy of any designated_beneficiary is calculated based on the beneficiary's attained age as of the beneficiary's birthday in the calendar_year in which distributions are required to commence to such beneficiary in order to satisfy sec_401 and iv in this case taxpayer a timely designated taxpayer c as her beneficiary for purposes of code sec_401 taxpayer a did not make any elections with respect to whether her life expectancy would be recalculated for purposes of calculating required distributions thus pursuant to the language of the ira y document taxpayer a's life expectancy was being recalculated for purposes of caiculating minimum required distributions from said ira y in this case taxpayer a did not have an established ira account until thus for purposes of calculating required distributions from her ira y the first account balance to be used would have been the account balance as of date as a result taxpayer a would have had to receive distributions from ira y beginning no later than date however as noted above taxpayer a died prior to that date taxpayer a’s life expectancy was being recalculated thus for purposes of code sec_401 it is reduced to o as of date however taxpayer a timely designated taxpayer c as the beneficiary of her ira y taxpayer c attained age during therefore based on the foregoing we conclude taxpayer c may receive distributions from ira y based on her life expectancy and taxpayer c must begin to receive distributions from ira y no later than date bik page this ruling is based on the assumption that both ira x and taxpayer b's ira y either have met or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that plans v and w met the requirements of code sec_401 at all times relevant thereto finally it assumes that the court order pursuant to which distributions were made to taxpayer a from plans v and w constituted a qdro as that term is defined in code sec_414 as represented this ruling does not address any issues raised under the revised proposed_regulations issued under code sec_401 and sec_408 which were published in the internal_revenue_bulletin pincite r b date this ruling is directed only to the taxpayer who requested it code sec_611 o k provides that it may not be used or cited by others as precedent copies of this ruling have been sent to your authorized representatives pursuant to a power_of_attorney on file in this office should you have any questions concerning this letter_ruling please contact t ep ra t1 id of my staff at sincerely yours ih oe manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice cc zl
